FOR PUBLICATION                        FILED
                     UNITED STATES COURT OF APPEALS                     MAY 12 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

In re: SUSAN J. BARBER.                          No.    20-71276
______________________________
                                                 D.C. No.
SUSAN J. BARBER,                                 3:12-cr-00678-MMC-1

                 Petitioner,
                                                 OPINION
 v.

USDC, SAN FRANCISCO,

                 Respondent,

JAMES B. CATLEDGE; UNITED STATES
OF AMERICA; DEREK F.C. ELLIOTT,

                 Real Parties in Interest.

          Petition for Writ of Mandamus to the United States District Court
                        for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                                Submitted May 11, 2020 *
                                San Francisco, California


Before: SILVERMAN, NGUYEN, and COLLINS, Circuit Judges.

PER CURIAM:


      *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      This is a petition for a writ of mandamus filed pursuant to the Crime

Victims’ Rights Act (“CVRA”), 18 U.S.C. § 3771.

      We have carefully reviewed the district court record and the arguments of

the parties, and hold that the district court did not abuse its discretion in

determining the amount of restitution to which Barber is entitled. The district

court's finding that the prior civil settlement reduced the amount of Barber's loss

was supported by the evidence and was neither an abuse of discretion nor legally

erroneous. See Kenna v. U.S. Dist. Court, 435 F.3d 1011, 1017 (9th Cir. 2006).

      The petition for a writ of mandamus is denied.

      DENIED.




                                            2